     Case 8:20-cv-00915-JLS-DFM Document 32 Filed 04/09/21 Page 1 of 2 Page ID #:1036




 1
                                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     DALE R. HALVORSON, an                      ) Case No.: 8:20-cv-00915-JLS-DFMx
       individual,                                )
11
                                                  )
                      Plaintiff,                  ) JUDGMENT
                                                  )
12           vs.                                  )
                                                  )
13     FORD MOTOR COMPANY, a                      )
       corporation; and DOES 1 through 10,        )
14     inclusive,                                 )
                                                  )
                      Defendants.                 )
15

16
             The Court having granted in part Plaintiff DALE R. HALVORSON’s
17     ("HALVORSON” or “PLAINTIFF”), Motion for Attorneys’ Fees, Paralegal Fees, and
18     Costs, hereby ORDERS:
19        • Plaintiff is the prevailing party;
20        • Plaintiff is entitled to attorney’s fees for:

21                 o 19.7 hours reasonably billed by Attorney, Jim O. Whitworth at
                      reasonable hourly rate of $550.00 an hour to total: $10,835.00;
22

23

24

25
     Case 8:20-cv-00915-JLS-DFM Document 32 Filed 04/09/21 Page 2 of 2 Page ID #:1037




 1              o 8.7 hours reasonably billed for paralegal time at a reasonable hourly
 2                 rate of $140.00 an hour to total: $1,218.00
 3        • The Court denies costs without prejudice to Plaintiff filing an application

 4           pursuant to Rule 54 of the Federal Rules of Civil Procedure and Local Rules
             54-2 and 54-3.
 5

 6
          • Total Judgment Awarded:                                  $12,053.00
 7

 8

 9     Dated: April 09, 2021
10
                                                    HON. JOSEPHINE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
